FILED
                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
                                                                                        DEC 17 2009
                                                                                  e';rk, u.s. District and
Albert Morton,                                  )                                     ankruptcy Courts
                                                )
          Plaintiff,                            )
                                                )
          v.                                    )
                                                )
                                                        Civil Action No.
                                                                           U9     ~382
Carlos M. Guiterrez,                            )
                                                )
          Defendant.                            )


                                     MEMORANDUM OPINION

          In what is captioned a Complaint, plaintiff moves for relief under Rule 60 of the Federal

Rules of Civil Procedure. The Court assumes that plaintiff is seeking relief from the final order

issued by this Court on January 31,2008 in Morton v. Guiterrez, Civ. Action No. 07-0751 (JR),

which was affirmed by the District of Columbia Circuit by Order of September 4, 2008. See Dkt.

No. 12 (Order of USC A). Although plaintiffs Rule 60 motion should be filed in the dismissed

action, plaintiff has labeled this submission as a complaint and has included an application to

proceed in forma pauperis. The Court therefore assumes that plaintiff intends to file a new civil

action.

          Under the principle of res judicata, a final judgment on the merits in one action "bars any

further claim based on the same 'nucleus of facts' .... " Page v. United States, 729 F.2d 818,

820 (D.C. Cir. 1984) (quoting Expert Elec., Inc. v. Levine, 554 F.2d 1227, 1234 (D.C. Cir.

1977)). Res judicata bars the relitigation "of issues that were or could have been raised in Ithe

prior] action." Drake v. FAA. 291 F.3d 59 (D.C. Cir. 2002) (emphasis in original) (quoting Allen

v. McCurry, 449 U.S. 90,94, 101 S.Ct. 411,414,66 L.Ed.2d 308 (1980)): see I.A.M. Nat '/

Pension Fund v. Indus. Gear Mfg. Co., 723 F.2d 944, 949 (D.C. Cir. 1983) (noting that res
judicata "forecloses all that which might have been litigated previously"). Because the

underlying facts of this civil action existed at the time of the prior civil action, plaintiff is

foreclosed from litigating the claims anew. A separate Order of dismissal accompanies this

Memorandum Opinion.



                                                 United States District Judge
Decembe~, 2009




                                                   2